Title: To Thomas Jefferson from Frederick Winslow Hatch, 12 March 1825
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


Dear Sir—
March 11h. Saty Eveng
In consequence of some intimations from your Grand Son Benjn respecting yr wishes as to his future course of study, I have concluded to place him on Monday in a French Class, to continue his Latin, carry him forward in his arithmetic & dispense with his Greek.—In this way, he may be qualified to enter the University by the middle of June.—He informs me that such is your wish, & in order to accomplish it with credit to himself & in the fair prospect of future usefulness, all that is necessary on his part, is, a moderate industry in his studies.—During the present Session, I have had cause to complain of his inattention & idleness—but from appearances now, there seems to be reason to expect a change of habit.—Benjn has little taste for Greek, is much more fond of Latin & manifests a considerable Mathematical talent.—Tho’ I am not a proficient in French, yet I believe my pronunciation is not barbarous, & Benjn may probably learn enough of this Language thro’ my aid as will be requir’d.—I propose to introduce Lewis into the same class—(French)—he wishes to continue his Greek; but, Sir, if it is design’d to place him at yr University next spring, he must become more industrious or he will not enter with credit, either to himself or his Instructor. What I can do to effect this you may be assur’d of—wherein I fail will be regretted by no one more than myself.—I had intended visiting you today but circumstances prevented—Very respectyF. W. Hatch